MATHEWS, Justice.
This case involves the status, duties and jurisdiction of sheriffs and deputy sheriffs under the provisions of Chapter 22263, Special Acts of 1943, entitled, “An Act Providing Civil Service for Employees of Duval County and Creating a Civil Service Board for Said County.”
The main difference between this suit and that of Blackburn v. Brorein, Fla., 70 So.2d 293, is that in this case the Special Act is with reference to Duval County, and in the other case it is with reference to Hillsborough County. The same questions are involved.
Reversed on the authority of Blackburn v. Brorein.
ROBERTS, C. J., THOMAS and SE-BRING, JJ., and LOPEZ, Associate Justice, concur.
TERRELL, J., dissents.
HOBSON, J., not participating.